Dissenting Opinion by
KLEIN, J.:
¶ 1 It is undisputed that Kristine Holstein was only a spectator at the drag race. Therefore, the narrow issue is whether merely being a spectator fits within the statutory prohibition of 75 Pa.C.S.A. § 3367(b) that “no person shall in any manner participate in any such race, competition, contest, test or exhibition.” [Emphasis supplied.]
¶ 2 I believe the answer has to be “no” for two reasons, and accordingly am compelled to dissent: first, because the legislature could have said “spectator” if it wished to criminalize merely being a spectator, as can be seen in the case involving dog fighting cited by the majority, Commonwealth v. Craven, 572 Pa. 431, 817 A.2d 451 (Pa.2003); and second, if the language is unclear, our rules of statutory construction require that penal statutes be strictly construed.
1. The legislature knows how to say “spectator”
¶ 3 Craven, supra, does stand for the proposition that it is constitutionally permissible to criminalize attending an illegal dog fight “as a spectator,” whether or not a fee is paid to watch the fight. However, the statute specifically makes it criminal if someone “attends an animal fight as a spectator.” 18 Pa.C.S. § 5511(h.l)(6) (emphasis added).
¶ 4 Therefore, it is clear the legislature was capable of stating that it is criminal if someone “attends a drag race as a spectator.” But it did not do it. The logical conclusion is that the legislature did not mean to criminalize merely attending a drag race if the person does nothing more than show up and watch. See 1 Pa.C.S. § 1921(b) (when words of a statute are free and clear of all ambiguity, letter of statute is not to be disregarded under guise of pursuing its spirit); see also Com*634monwealth v. Berryman, 437 Pa.Super. 258, 649 A.2d 961, 965 (1994) (en banc) (“We may not add provisions [to a statute] which the legislature has omitted unless the phrase is necessary to the construction of the statute.”).
¶ 5 As judges, it is our duty to interpret the law, not make it. It is up to the legislature, not this Court, to decide whether someone should be criminally sanctioned for attending a drag race. When the statutory language is clear, we should not strain to find an interpretation not supported by the language under the guise of following the general intent of the legislature. See First Union Nat’l Bank v. Estate of Shevlin, 897 A.2d 1241 (Pa.Super.2006) (“This Court, as an appellate court, cannot rewrite a statute under the pretext of interpreting it.”); Commonwealth v. Rieck Investment Carp., 419 Pa. 52, 213 A.2d 277 (1965) (it is not for courts to add to a statute, by interpretation, a requirement which the legislature did not see fit to include).
2. Penal statutes are to be strictly construed.
¶ 6 It is beyond dispute that penal statutes are to be strictly construed. That principle has been repeatedly cited by our appellate courts, and this Court recently phrased the principle as follows: “According to the rules of statutory construction, where an ambiguity exists in the language of a penal statute, it should be interpreted in the light most favorable to the criminally accused.” Commonwealth v. Ryan, 909 A.2d 839, 842 (Pa.Super.2006); see also Commonwealth v. Dickson, 918 A.2d 95 (Pa.2007); Commonwealth v. McClintic, 589 Pa. 465, 909 A.2d 1241 (2006).
¶7 While obviously people know that drag racing is illegal, and will scatter when descended upon by police cars with flashing lights, it is- not obvious that they are committing an illegal act themselves by watching a drag race. Being a spectator and being a participant are very different things. The logical interpretation of the statute is that it includes people who set out the course, send out notices of the event, serve as starters or otherwise do more than just watch the race.
¶ 8 To illustrate, it is like saying that someone in the stands at an Eagles or Steelers game is “participating” in the game. I am sure that Donovan McNabb or Beñ Roethlisberger would not consider spectators in the stands “participants” in the game, even if their cheering helped drown out the other side’s signal calling. To carry the argument to its illogical extreme, television viewers play a significant role in paying the salaries and keeping the NFL games going. No one would say someone watching on television is a “participant” in the game, although they may help the game more than someone watching a drag race helps the drag race.
¶ 9 If the language is ambiguous and capable of two different meanings, a strict construction favors not criminalizing that activity. That is the situation here.
1110 Here, the word “participate” does not include being a spectator. As in the dog fighting statute, had the legislature intended to criminalize attending a drag race, it could have done so. At the very least, it is ambiguous. If it is ambiguous, our statutory rules of construction stipulate that penal statutes be strictly construed in favor of the accused. See 1 Pa.C.S. § 1921(b); 1928(b)(1); see also Commonwealth v. Scolieri, 571 Pa. 658, 813 A.2d 672, 673 (2002) (“[W]hen the General Assembly selects words to use in a statute, it has chosen them purposefully. We cannot change those words to reflect our own public policy concerns, nor can we edit them based on the supposition that we *635know what the General Assembly meant to say when it said something different”).
¶ 11 Therefore, unless and until the legislature amends the statute, I believe merely watching a drag race as a spectator and doing nothing more is not criminal. For that reason, I must dissent.